                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 BRYAN D. JONES et al.,                           )
                                                  )
       Plaintiffs,                                )
                                                  )
 v.                                               )       Case No. 3:20-cv-00920
                                                  )       Judge Aleta A. Trauger
 GLAD MUSIC PUBLISHING &                          )
 RECORDING LP d/b/a GLAD MUSIC                    )
 CO. and/or GLAD MUSIC                            )
 PUBLISHING, et al.,                              )
                                                  )
       Defendants.                                )


                                        MEMORANDUM

          Before the court is the Motion to Dismiss (Doc. No. 74) filed by defendant Dwayne D.

Maddox, III, as Administrator Ad Litem of the Estate of Donald Evans Gilbreth (“Maddox”), for

lack of subject matter jurisdiction and, alternatively, improper venue.

          For the reasons set forth herein, the court will grant the motion and dismiss the claims

against Maddox for lack of subject matter jurisdiction. Although defendants David Snoddy and

World-Wide Records, Inc. (“World-Wide”) did not join in the motion, the court also finds that it

lacks subject matter jurisdiction over the claims against these defendants (collectively with

Maddox, the “Maddox defendants”) and will dismiss the claims against these defendants sua

sponte.

I.        FACTUAL AND PROCEDURAL BACKGROUND

          Plaintiffs Bryan D. Jones and Jeffery G. Jones (“Bryan and Jeffery” or “the plaintiffs”)

bring suit against numerous defendants, including the Maddox defendants, asserting several

claims, many of which do not concern the Maddox defendants. The court will attempt to




     Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 1 of 21 PageID #: 1288
                                                                                                   2


summarize here only the facts relevant to Maddox’s Motion to Dismiss. The facts set forth below

are drawn from the Complaint (Doc. No. 1).

       The plaintiffs are both citizens and residents of Texas. Several entity defendants are alleged

to have their principal place of business in Texas. At least two defendants other than Maddox are

alleged to be citizens of Tennessee. Dwayne Maddox is an attorney licensed in the State of

Tennessee and was appointed by the Probate Court for Benton County, Tennessee as the

administrator ad litem of the Estate of Donald Evans Gilbreth (“Gilbreth Estate”). Snoddy is a

citizen and resident of Alabama, and World-Wide is an Alabama corporation with its principal

place of business in Muscle Shoals, Alabama. (Doc. No. 1 ¶¶ 1–10.) The plaintiffs assert that this

court has federal question jurisdiction over the Complaint because the case arises under the laws

of the United States, 28 U.S.C. § 1331, and, more specifically, because the case “arises under the

Copyright Act,” for purposes of 28 U.S.C. § 1338(a). (Doc. No. 1 ¶ 11.) The Complaint asserts

that venue in this district is proper under 28 U.S.C. §§ 1391 and 1400.

       Bryan and Jeffery are the adult sons of the late country music recording artist and

songwriter George Jones and the late Shirley Ann (Jones) Arnold (“Shirley Ann”), to whom

George Jones was married from 1954 until their divorce in 1968. In April 1968, in contemplation

of their divorce, Shirley Ann and George Jones entered into a written agreement that provided, in

pertinent part, that, in settlement of the parties’ community property rights, Shirley Ann would

receive “[o]ne-half of the song writer’s rights to all songs written by the said George Glenn Jones,

which are presently published or controlled by Broadcast Music International [‘BMI’],” and

George Jones would receive the other half. (Doc. No. 1 ¶ 16.) On June 11, 1968, Shirley Ann and

George executed a Supplemental Property Settlement Agreement (“Supplemental Agreement”)

that similarly divided evenly between them the songwriter’s rights to all songs written during the




  Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 2 of 21 PageID #: 1289
                                                                                                    3


marriage by George Jones and controlled by BMI. (Id. ¶ 17.) In addition, the Supplemental

Agreement specified that George Jones would receive as his “separate property” “all recording

rights and record sale rights in the songs he ha[d] sung with Musicor, Starday, Mercury and any

other recording company that he might have performed for.” (Id.)

        Many of the allegations in the Complaint concerning the other defendants pertain to the

songwriter rights that were granted to Shirley Ann in the divorce and inherited by Bryan and

Jeffery upon her death in 1991. 1 As relevant to Maddox’s Motion to Dismiss, the plaintiffs allege

that, in May 2020, they learned of the existence of eight reel-to-reel master tapes of recorded songs

created by George Jones in 1966 in Sumner County, Tennessee (“1966 Masters”), during the

marriage of Shirley Ann and George Jones and currently held in a safe deposit box at First Bank

in either Benton or Carroll County, Tennessee. (Id. ¶ 37.) The plaintiffs believe that the 1966

Masters capture recordings that embody musical compositions that are part of the “pre-divorce

catalogue,” “one-half of which was voluntarily transferred by George Jones to Shirley [Ann] by

written agreement . . . and transferred by testamentary disposition to Bryan and Jeffery.” (Id. ¶ 38.)

The plaintiffs also allege that the 1966 Masters and the recordings they capture were not disclosed

as assets of the marital estate during the divorce proceedings and were not awarded to George

Jones as his separate property in his divorce from Shirley Ann. (Id. ¶ 39.) As a result, Shirley Ann

retained a one-half community property interest in the 1966 Masters (and the GJ Sings Masters,

discussed below), which Bryan and Jeffery inherited from Shirley Ann upon her death in 1991.

(See id. ¶¶ 66, 68(j).)

        According to the Complaint, defendant David Snoddy filed a declaratory judgment action

in the Circuit Court for Benton County, Tennessee (“State Court action”) in November 2013


        1
            George Jones died in 2013. (Id. ¶ 27.)



  Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 3 of 21 PageID #: 1290
                                                                                                     4


against defendants World-Wide Records, Inc. (“World-Wide”) and Maddox, as the representative

of the Gilbreth Estate, seeking a resolution of the ownership of certain other master recordings

entitled George Jones Sings Hank Williams (the “GJ Sings Masters”) and, apparently, the 1966

Masters as well. (Hereinafter, the two sets of masters are referred to, collectively, as the “Masters,”

except where such usage is ambiguous.) The GJ Sings Masters supposedly “contain eight of the

[1966] Masters and two additional master tracks recorded during [George] Jones’s marriage to

[Shirley Ann].” (Id. ¶ 40.)

        By way of background, the Complaint further explains that Gilbreth and Snoddy were

indicted on federal drug trafficking charges in 1984, in the United States District Court for the

Eastern District of Louisiana (“Louisiana Court”), at which time Gilbreth pledged the “Masters”

(apparently meaning both the 1966 Masters and the GJ Sings Masters) as security for appearance

bonds for himself and Snoddy. At a hearing concerning the bonds, the value of the Masters was

determined to be approximately $1.5 million. (Id. ¶ 42.) In July 1984, Snoddy and Gilbreth were

convicted and sentenced to lengthy prison terms. 2 When they reported to prison, their appearance

bonds were canceled. According to the Complaint, the Louisiana Court originally ordered that the

Masters should be returned to Gilbreth, but a supplemental order directed that they be returned to

Gilbreth’s attorney in the criminal proceeding. Despite a receipt for the return of the Masters signed

by Gilbreth’s attorney, the Masters purportedly remained in the possession of the Clerk of Court

for the Eastern District of Louisiana until May 30, 2018. Gilbreth, in the interim, had died intestate

in July 2005. 3


        2
            Gilbreth was released from prison in 1992 and Snoddy in 2015. (Doc. No. 1 ¶ 42.)
        3
         Shortly after filing the Complaint, the plaintiffs also sought a temporary restraining order
and a preliminary injunction to restrain the Maddox defendants from selling or disposing of the
Masters prior to resolution of the ownership issue. The court entered a temporary restraining order
on November 16, 2020 and then conducted a hearing on the request to convert it to a preliminary


  Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 4 of 21 PageID #: 1291
                                                                                                   5


         In April 2018, the United States District Court for the Eastern District of Louisiana

(“Louisiana Court”) ordered the Masters transferred to Maddox. Maddox retrieved the tapes and

transported them to Tennessee. (Id. ¶ 45.) He filed an inventory with the Probate Court for Benton

County, Tennessee in the Gilbreth Estate probate proceedings in July 2018, identifying the Masters

as an asset of the Estate and stating that they were in a safe deposit box at First Bank. Bryan and

Jeffery believe that the Masters remain in the safe deposit box at First Bank in either Benton or

Carroll County, Tennessee. (Id. ¶ 46.)

         Also in July 2018, an order was entered in the State Court action finding that Snoddy and

Gilbreth were equal owners of “the George Jones recordings” previously held by the Louisiana

Court and currently in the possession of the Gilbreth Estate. (Id. ¶ 47.) That finding was apparently

based on evidence presented by Snoddy as to how the 1966 Masters had come into Gilbreth’s

possession in 1982 and then into World-Wide’s possession in 1983, when Snoddy and Gilbreth

formed World-Wide, and then became jointly owned by Snoddy and Gilbreth. (Id. ¶¶ 48–56.)

According to documentation submitted by Snoddy to the Louisiana Court, the GJ Sings Masters

are a “compilation containing ten masters that had not been distributed or sold commercially.” (Id.

¶ 57.)

         World-Wide registered a copyright with the U.S. Copyright Office in May 1983 for a sound

recording with ten tracks entitled George Jones sings Hank Williams and other great country hits.



injunction on February 21, 2021. At the hearing, the parties presented evidence and argument
concerning the master tapes pledged as security in the Louisiana Court and their disposition and
current location. The parties settled the dispute, thus rendering moot the plaintiff’s preliminary
injunction motion, and neither side ordered a copy of the transcript of the hearing. Evidence
presented to the court, however, strongly indicated that many of the allegations in the Complaint
concerning the 1966 Masters and the GJ Sings Masters are simply mistaken. For purposes of
Maddox’s Motion to Dismiss, however, the defendants bring a facial, rather than a factual,
challenge to subject matter jurisdiction, so the court continues to presume that these allegations in
the Complaint are true. Wayside Church v. Van Buren Cty., 847 F.3d 812, 816 (6th Cir. 2017).



  Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 5 of 21 PageID #: 1292
                                                                                                 6


(Id. ¶ 58.) The plaintiffs claim that these ten tracks were first recorded during George Jones’s

marriage to Shirley Ann and “include[] eight of the [1966] Masters.” (Id. ¶ 59.) No documents

were filed with the U.S. Copyright Office identifying Snoddy or Gilbreth as “copyright claimants

to any musical compositions authored by George Jones or to any sound recordings performed by

George Jones, whether in whole or in part.” (Id. ¶ 60.)

        The Complaint asserts two “Causes of Action,” or claims for relief, that pertain to the

Maddox defendants. The first is a claim for declaratory relief under 28 U.S.C. § 2201, seeking

judicial declarations to the effect that

        (1) the State Court judgment “granting equal ownership of the Masters to Snoddy
        and the Estate of Donald Evans Gilbreth is of no force and effect in that said
        Tennessee Circuit Court has no jurisdiction to determine copyright ownership
        which falls within the exclusive jurisdiction of federal courts pursuant to 17 U.S.C.
        §§ 1331, 1338(a)”; and

        (2) “Bryan and Jeffery are entitled to (a) equally share in fifty percent (50%) of the
        proceeds from an arm’s length sale, lease, and/or license of the Masters and the GJ
        Sings Masters, (b) to equally share in fifty percent (50%) of all revenue streams
        arising from the commercial exploitation of the Masters and the GJ Sings Masters
        and each of the tracks embodied therein, including all derivative works, (c) the right
        to receive full accountings and payments for their pro-rata share of royalties and
        fees derived from the commercial exploitation of their copyright interests and
        ‘songwriter rights’ in the musical compositions from the ‘pre-divorce catalogue’
        embodied in the Masters and the GJ Sings Masters; and (d) all other rights and
        economic benefits available to them as a result of Arnold’s one-half community
        property interest in the Masters and the GJ Sings Masters, and all derivatives
        created therefrom including after termination of the marriage which such interests
        Bryan and Jeffery inherited from their mother, Arnold.”

(Id. ¶ 68(i), (j); see also id. ¶ 70.)

        The second “Cause of Action” against the Maddox defendants is for conversion. (Doc. No.

1, at 27.) The Complaint claims that these defendants are liable for conversion, insofar as they

willfully and intentionally “gained control over and purportedly obtained copyright ownership in”

the 1966 Masters and GJ Sings Masters, one-half of the economic value of, and benefits from

which, were inherited by Bryan and Jeffery upon the death of their mother, that Snoddy and



  Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 6 of 21 PageID #: 1293
                                                                                                     7


Maddox converted Bryan and Jeffery’s interests in the various Masters “for their respective uses

and benefit . . . with an intent to deprive . . . Bryan and Jeffery of the economic benefits associated

with the [1966] Masters and GJ Sings Masters to which they are lawfully entitled”; and that by

thus converting them, Snoddy and Maddox have “diminished the value and economic benefits of

the [1966] Masters and the GJ Sings Masters to Bryan and Jeffery.” (Id. ¶ 87.)

       The Complaint was filed on October 26, 2020, and the docket reflects that Maddox returned

a Waiver of Service on November 6, 2020. (Doc. No. 17.) In this Waiver, Maddox acknowledged

that his answer or Rule 12 motion would be due within sixty days from October 30, 2020, or

December 29, 2020. Without filing a motion to extend that deadline, Maddox, through counsel,

filed his Motion to Dismiss (Doc. No. 74) on January 20, 2021. The motion explained that the

delay in its filing was due to Maddox’s having only recently, at that point, retained counsel. (Id. at

1 n.1.) The plaintiffs filed a Response in opposition to the Motion to Dismiss (Doc. No. 96), and

Maddox filed a Reply (Doc. No. 103).

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(1) provides for dismissal when the court lacks

subject matter jurisdiction. Without subject matter jurisdiction, a federal court lacks authority to

hear a case. See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”). The issue is non-waivable and may even

be raised by the court sua sponte. Answers in Genesis of Ky., Inc. v. Creation Ministries Int’l, Ltd.,

556 F.3d 459, 465 (6th Cir. 2009).

       Motions to dismiss for lack of subject matter jurisdiction fall into two general categories:

facial attacks and factual attacks. United States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994). A

facial attack under Rule 12(b)(1) “questions merely the sufficiency of the pleading,” and the trial

court therefore takes the allegations of the complaint as true. Wayside Church v. Van Buren Cty.,



  Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 7 of 21 PageID #: 1294
                                                                                                     8


847 F.3d 812, 816 (6th Cir. 2017) (quoting Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320,

325 (6th Cir. 1990)). To survive a facial attack, the complaint must contain a short and plain

statement of the grounds for jurisdiction. Rote v. Zel Custom Mfg. LLC, 816 F.3d 383, 387 (6th

Cir. 2016). “[C]onclusory allegations or legal conclusions masquerading as factual conclusions

will not suffice to prevent a motion to dismiss.” Id. (citation omitted). “If the allegations in the

Complaint establish federal claims, the exercise of subject matter jurisdiction is proper.” Id. A

factual attack is a challenge to the factual existence of subject matter jurisdiction. In the case of a

factual challenge, no presumption of truthfulness applies to the factual allegations. Glob. Tech.,

Inc. v. Yubei (XinXiang) Power Steering Sys. Co., 807 F.3d 806, 810 (6th Cir. 2015). In either case,

the plaintiff has the burden of establishing jurisdiction in order to survive a motion to dismiss.

DLX, Inc. v. Kentucky, 381 F.3d 511, 516 (6th Cir. 2004).

       The court construes the challenge brought in this case as a facial attack, premised largely

upon the allegations in the Complaint and documents filed as exhibits thereto.

III.   DISCUSSION

       A.      Subject Matter Jurisdiction Under the Copyright Act

       Under 28 U.S.C. § 1331, federal district courts have original jurisdiction over civil actions

“arising under” the Constitution, laws, or treaties of the United States. Id. Similarly, § 1338

provides that “[t]he district courts shall have original jurisdiction of any civil action arising under

any Act of Congress relating to patents, plant variety protection, copyrights and trademarks.” 28

U.S.C. § 1338(a). The Supreme Court has interpreted the phrase “arising under” in these sections

“identically,” applying the Court’s “§ 1331 and § 1338(a) precedents interchangeably.” Gunn v.

Minton, 568 U.S. 251, 257 (2013); Forrester Env’t Servs., Inc. v. Wheelabrator Techs., Inc., 715

F.3d 1329, 1333 n.2 (Fed. Cir. 2013). The only difference is that, for cases falling within the

copyright-specific “arising under” jurisdiction of § 1338(a), Congress not only provided for federal



  Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 8 of 21 PageID #: 1295
                                                                                                      9


jurisdiction, but also eliminated state jurisdiction. See 28 U.S.C. § 1338(a) (“No State court shall

have jurisdiction over any claim for relief arising under any Act of Congress relating to patents,

plant variety protection, or copyrights.”).

        For purposes of the subject matter jurisdiction analysis in this case, because the plaintiffs

do not allege that any other federal question governs their claims, federal question subject matter

jurisdiction exists if the plaintiff’s claims against the Maddox defendants arise under the Copyright

Act. 4 However, deciding whether the claims at issue arise under the Copyright Act is not a simple

matter. See, e.g., 3 Melville B. Nimmer & David Nimmer, Nimmer on Copyright § 12.01[A] (2021)

(“In cases involving works protected by statutory copyright, the division between jurisdiction in

the federal courts, on the one hand, and jurisdiction in the courts of the various states, on the other,

poses among the knottiest procedural problems in copyright jurisprudence.”); see also Severe

Records, LLC v. Rich, 658 F.3d 571, 581 (6th Cir. 2011) (“[I]t is settled beyond peradventure that

an action does not ‘arise under’ the federal copyright laws merely because it relates to a product

that is the subject of a copyright. The question of whether the suit ‘arises under’ the copyright law

is considerably more sophisticated.” (internal quotation marks and citations omitted)); Perry v.

Broad. Music, Inc., 23 F. App’x 210, 211 (6th Cir. 2001) (“[I]t is well-established that not every

complaint that refers to the Copyright Act ‘arises under’ that law for purposes of § 1338(a).”).

        The Declaratory Judgment Act, itself, does not confer federal question jurisdiction. As the

Sixth Circuit has explained in an action postured similarly to this case, the question of whether the

court has jurisdiction over a declaratory judgment action involving a copyright dispute is answered


        4
         The plaintiffs do not contend, even in the alternative to federal question jurisdiction, that
the court may exercise supplemental jurisdiction over the claims asserted against the Maddox
defendants, likely because the claims against these defendants are not “so related” to the claims
against the other defendants “that they form part of the same case or controversy under Article III
of the United States Constitution.” 28 U.S.C. § 1367(a).



  Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 9 of 21 PageID #: 1296
                                                                                                   10


by deciding whether the defendant could have filed a lawsuit against the plaintiff that would have

been determined to arise under the Copyright Act. See Severe Records, 658 F.3d at 581 (“Federal

question jurisdiction ‘exists in a declaratory judgment action if the plaintiff has alleged facts in a

well-pleaded complaint which demonstrate that the defendant could file a coercive action arising

under federal law.’” (quoting Stuart Weitzman, LLC v. Microcomputer Res., Inc., 542 F.3d 859,

862 (11th Cir. 2008)).

       So what types of coercive claims arise under the Copyright Act? Generally, courts agree

that a suit “arises under” the Copyright Act if it seeks remedies “expressly granted by the Act, e.g.,

a suit for infringement or for the statutory royalties for record reproduction,” or “asserts a claim

requiring construction of the Act.” Bassett v. Mashantucket Pequot Tribe, 204 F.3d 343, 349 (2d

Cir. 2000) (quoting T.B. Harms Co. v. Eliscu, 339 F.2d 823, 828 (2d Cir. 1964) (Friendly, J.)),

quoted in Eberhard Architects, LLC v. Bogart Architecture, Inc., 314 F.R.D. 567, 571 (N.D. Ohio

2016). The analysis of whether claims arise under the Copyright Act “turns on what is alleged on

the face of the complaint.” Id. (citing T.B. Harms, 339 F.2d at 825–28).

       Thus, for example, “if the complaint alleges copyright infringement or seeks an injunction

under the Copyright Act, under T.B. Harms the federal court has jurisdiction[.]” Id. Likewise,

claims premised upon authorship of a copyrighted work arise under the Act. Severe Records, 658

F.3d at 580, 581 (holding that the court had jurisdiction over an action in which the plaintiffs

sought a declaratory judgment to identify the authors of certain sound recordings and the

underlying compositions, where the defendants had threatened to sue the plaintiffs for copyright

infringement on “numerous occasions”). In addition, ownership claims grounded in disputes about

authorship are considered to arise under the Act. See, e.g., Merchant v. Levy, 92 F.3d 51, 55 (2d

Cir. 1996) (“Plaintiffs’ action seeking to establish their rights to copyright co-ownership because




 Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 10 of 21 PageID #: 1297
                                                                                                11


of their status as co-authors of a joint work falls well within these jurisdictional boundaries.”

(emphasis added))

         However, a dispute about copyright ownership, standing alone, does not arise under the

Copyright Act. See, e.g., Perry, 23 F. App’x at 211 (affirming the dismissal for lack of subject

matter jurisdiction of a claim that “essentially involve[d] a dispute as to the ownership of the

compositions at issue” and stating “the federal grant of a . . . copyright has not been thought to

infuse with any national interest a dispute as to ownership or contractual enforcement turning on

the facts or on ordinary principles of contract law” (citing T.B. Harms, 339 F.2d at 826)); accord

Cambridge Literary Props., Ltd. v. W. Goebel Porzellanfabrik G.m.b.H. & Co. Kg., 510 F.3d 77,

81 (1st Cir. 2007) (holding that co-ownership claims do not “arise under” the Copyright Act where

the claims “may be determined by the terms of a contract governed by state law or through other

ownership interests governed by state law and thus not require application of the Copyright Act”);

Royal v. Leading Edge Prods., Inc., 833 F.2d 1, 4–5 (1st Cir.1987) (rejecting federal question

jurisdiction where a claim of co-ownership, “in its very nature and essence, [was] one for breach

of contract” under state law); Topolos v. Caldewey, 698 F.2d 991, 994 (9th Cir. 1983) (holding

that federal courts lack jurisdiction over cases in which the ownership of a copyright is “the sole

question for consideration”).

         B.     Whether the Declaratory Judgment Claim Arises Under the Copyright Act

         Maddox argues that the claim demanding a declaratory judgment against him, Snoddy, and

World-Wide does not “arise under” the Copyright Act, as it “relate[s] to mere ownership of a

copyright, rather than copyright infringement.” (Doc. No. 75, at 2.) He further argues that the

plaintiffs have not shown that the defendants could have brought a “coercive action” against them

asserting claims arising under the Copyright Act. (Id. at 6 (citing Severe Records, 658 F.3d at

580).)



 Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 11 of 21 PageID #: 1298
                                                                                                      12


        In response, the plaintiffs argue, first, that the motion should be denied as untimely.

Because lack of subject matter jurisdiction may be raised at any time, even on appeal, the motion

is not untimely. Answers in Genesis, 556 F.3d at 465. Along the same lines, the plaintiffs protest

that Maddox does not have standing to move for dismissal on behalf of Snoddy and World-Wide,

who are represented by other counsel. However, “federal courts have a duty to consider their

subject matter jurisdiction in regard to every case and may raise the issue sua sponte,” even if the

parties do not question the court’s jurisdiction. Id. Consequently, because Maddox’s arguments

pertain equally to the claims against Snoddy and World-Wide, the granting of his motion for lack

of subject matter jurisdiction will also compel dismissal of the claims against Snoddy and World-

Wide.

        More substantively, the plaintiffs’ response does not point to any coercive action that the

defendants could have brought against them, and the court is hard-pressed to conceive of one.

Certainly, unlike in Severe Records, the defendants have not threatened the plaintiffs with

litigation, nor does the Complaint contain allegations suggesting that the plaintiffs have engaged

in conduct that brings them into conflict with the defendants, such that there exists a legitimate

threat of litigation. More specifically, there is no suggestion in the record that the plaintiffs (or the

Maddox defendants, for that matter) have engaged in copyright infringement. A copyright

infringement claim requires proof of “(1) ownership of a valid copyright and (2) copying of

constituent elements of the work that are original.” Ritchie v. Williams, 395 F.3d 283, 289 n.6 (6th

Cir. 2005) (quoting 4 Nimmer on Copyright § 13.01). The plaintiffs do not purport to have been

engaged in copying, nor do they bring a direct claim against the defendants for infringement. The

plaintiffs also have not brought a claim for the “statutory royalties for record reproduction,”

Bassett, 204 F.3d at 349, nor do they suggest that the defendants would have the ability to bring




 Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 12 of 21 PageID #: 1299
                                                                                                      13


such a claim against them. At most, it seems the defendants, like the plaintiffs, could have brought

an action seeking a declaration that they own both the physical Masters and the copyrights in the

musical recordings embodied on them, such that they have the right to any revenue stream

generated by future commercial exploitation of the recordings or sale of the Masters themselves. 5

       In an effort to show that their declaratory judgment claim “arises under” the Copyright Act,

for purposes of subject matter jurisdiction, the plaintiffs characterize it broadly as a claim that

       necessarily requires construction of the Act, namely with respect to authorship and
       ownership, duration of copyrights, determination of whether the works at issue
       were published or unpublished, the author’s right to termination of transfers of
       copyright, and if any of the master recordings at issue are works for hire.

(Doc. No. 96, at 10.) The court is not persuaded. Regardless of whether the issues they reference

may be tangentially relevant to their ownership claim, the fact remains that the plaintiffs cannot

point to any coercive action the defendants could have brought against them, much less one that

arises under the Copyright Act.

       First, regarding the plaintiffs’ assertion that the court must address the question of

authorship to resolve this dispute, the plaintiffs insist that their claim “turns upon their father

George Jones’s authorship of the master records” and that George Jones’s authorship “has

implications in copyright law unaffected by a possible transfer of ownership by him.” (Doc. No.



       5
          One of the confusing aspects of Maddox’s motion and the plaintiffs’ response is that
neither party expressly distinguishes among the three distinct components of “ownership” that
might arise in connection with the Masters: (1) ownership of the tapes as tangible, physical objects;
(2) ownership of the copyrights in the musical recordings captured on the tapes; and (3) ownership
of the copyrights in the compositions embodied by the musical recordings. The first issue—
ownership of tangible, physical property—does not remotely fall within the scope of the Copyright
Act. The third—the ownership of the copyrights in the compositions—is not really addressed or
acknowledged by the parties, and, certainly, no infringement is alleged against the Maddox
defendants with respect to the compositions. The court surmises that the intended focus of the
plaintiffs’ claim is on the copyrights in the musical recordings captured on the tapes, but that issue
is intertwined with the question of the ownership of the physical tapes.



 Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 13 of 21 PageID #: 1300
                                                                                                    14


96, at 7–8.) Authorship, however, is not actually raised as a claim in the Complaint, and it does

not appear that anyone actually contests George Jones’s authorship of the works at issue. Certainly,

the plaintiffs do not claim to be co-authors. Although the plaintiffs’ Response to the Motion to

Dismiss asserts that the Maddox defendants “claim to [be] the authors and owners of the . . . master

recordings at issue as works for hire” (Doc. No. 96, at 5) and have “repudiated” George Jones’s

status as author (id. at 8), the Complaint itself does not substantiate these assertions. While the

defendants may claim to own the Masters, nowhere does the Complaint allege that the defendants

claim to be “authors” of the recorded works.

       The plaintiffs also assert that the court will be required to interpret the Copyright Act to

determine whether the copyrights in the 1966 Masters vested in George Jones or whether they

were a “work for hire,” as that term is defined by the Act, in order to resolve their claim. To support

this argument, they assert that Snoddy first claimed in the State Court action that he and Gilbreth

owned World-Wide and that the “tapes in question” were “owned by World Wide Records”

because “[George] Jones recorded the tapes at issue for both Mr. Gilbreth and Mr. Snoddy.” (Doc.

No. 1 ¶ 48) In addition, World-Wide’s copyright registration indicated that World-Wide was the

“employer for hire of Snoddy and [Gilbreth].” (Doc. No. 1 ¶ 58.) Elsewhere, however, Snoddy

claimed that he and Gilbreth had multiple verbal agreements making him and Gilbreth “equal co-

owner[s] in those tapes.” (Id.) Regardless of whether Snoddy has taken various inconsistent

positions with regard to the ownership of the Masters and the relationship between Snoddy,

Gilbreth, and World-Wide, nowhere does the Complaint allege that any of these defendants was—

or claims to have been—George Jones’s “employer for hire” when he made the recordings

embodied on the Masters. In fact, the Complaint entirely disregards the possibility of the Maddox

defendants’ ownership of the Masters. Instead, the Complaint alleges that the Masters belonged to




 Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 14 of 21 PageID #: 1301
                                                                                                   15


George Jones and were an undisclosed asset of the marital estate when he and Shirley Ann

divorced. (See Doc. No. 1 ¶ 66 (enumerating the rights in the works accruing to Bryan and Jeffery

“[a]s a result of George G. Jones’s authorship and ownership of the Masters and the GJ Sings

Masters from the date of creation in 1966,” specifically including “the right to receive their pro-

rata share of any economic benefits from the copyrighted work created by George Jones during

the existence of the marital community and all derivatives of such works following the termination

of the Jones/Arnold marriage, which such rights Bryan and Jeffery inherited from their mother”).)

       In other words, regarding the ownership of copyrights in the recordings, the plaintiffs,

again, claim ownership, not authorship, and their asserted ownership derives from the division of

property in their parents’ divorce under state law pertaining to the distribution of undisclosed

marital assets. The plaintiffs’ position is that, under state law, the recordings embodied on the 1966

Masters (as well as the 1966 Masters themselves as physical objects) were a non-disclosed asset

of the marital estate in which Shirley Ann was legally entitled to a one-half interest, and which her

children inherited (or should have inherited) upon her death in 1991. 6

       The plaintiffs also argue that a “repudiation of ownership can create a ‘case of actual

controversy’ under 28 U.S.C. § 2201(a) and trigger a party’s ability to seek declaratory relief.”

(Doc. No. 96, at 5.) In support of this assertion, the plaintiffs cite Everly v. Everly, 958 F.3d 442,

466 (6th Cir. 2020), but the Sixth Circuit’s actual holding in Everly was that repudiation of a

party’s authorship (by a co-author) may trigger the party’s ability to seek a declaration that the

party is an author. See Everly, 958 F.3d at 468 (reversing summary judgment based on its

conclusion that “a genuine factual dispute exists as to whether Don [Everly] expressly repudiated



       6
         Notably, the Complaint does not actually allege that any exploitation of the Masters has
taken place.



 Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 15 of 21 PageID #: 1302
                                                                                                 16


Phil [Everly]’s authorship of Cathy’s Clown” (emphasis added)). As set forth above, authorship

claims are generally deemed to arise under the Copyright Act, but ownership claims do not, unless

“co-ownership results from purported statutory co-authorship,” in which case “the question of co-

ownership is governed by the Copyright Act.” Severe Records, , 658 F.3d at 581 (citation omitted).

       It is true that, in his concurring opinion in Everly, Judge Murphy states, somewhat more

broadly: “A repudiation of [copyright] ownership can create a ‘case of actual controversy’ under

28 U.S.C. § 2201(a) and trigger a party’s ability to seek declaratory relief [under the Copyright

Act].” Everly, 858 F.3d at 466 (Murphy, J., concurring). But in the cases cited in support of that

proposition, the claimants claimed to be co-authors as well as co-owners of the copyrights. See

Zuill v. Shanahan, 80 F.3d 1366, 1368–69 (9th Cir. 1996) (“Mr. Zuill and Mr. Rossi claim to be

‘authors of a joint work,’ so that copyright vested in them as well as Mr. Shanahan as ‘co-owners.’”

(citing 17 U.S.C. § 201(a)); Merchant v. Levy, 92 F.3d 51, 52 (2d Cir. 1996) (“This appeal concerns

the appropriate time period in which those claiming to be co-authors of a work whose copyright is

registered to another person may sue to establish their co-ownership rights.”).

       In Merchant, in fact, the defendants expressly challenged the court’s subject matter

jurisdiction, arguing that “a claim for a declaration of co-ownership rights to a copyright is not a

federal cause of action.” Merchant, 92 F.3d at 55. The court rejected the argument, holding that a

case in which the plaintiffs seek “to establish their rights to copyright co-ownership because of

their status as co-authors of a joint work falls well within these jurisdictional boundaries”

discussed by Judge Friendly in T.B. Harms, 339 F.2d at 828. Merchant, 92 F.3d at 55 (emphasis

added). The court continued:

       The Copyright Act provides that “[c]opyright in a work protected under this title
       vests initially in the author or authors of the work. The authors of a joint work are
       co[-]owners of copyright in the work.” 17 U.S.C. § 201(a). Unlike a case where a
       dispute as to copyright ownership arises under an agreement between the parties,




 Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 16 of 21 PageID #: 1303
                                                                                                   17


       resolution of which depends on state contract law, copyright ownership by reason
       of one’s status as a co-author of a joint work arises directly from the terms of the
       Copyright Act itself.

Id. (footnote and internal citation omitted). Everly, Zuill, and Merchant are all distinguishable from

the case at bar, because Bryan and Jeffery’s ownership claim is not premised on a question of

disputed authorship.

       The plaintiffs also contend that those cases holding that contract-based ownership disputes

do not arise under the Copyright Act are not controlling here, because this case “does not involve

a contractual dispute” between them and the Maddox defendants. The defendants claim there is a

contract at issue—one between George Jones and Gilbreth assigning ownership of the 1966

Masters, buried among the documents filed in the Louisiana Court—which, they claim, “proves

this case is about ownership.” (Doc. No. 103, at 4–5.) The import and validity of that contract are

clearly disputed, and it is not appropriate for the court to consider it in the context of ruling on a

motion to dismiss bringing a facial challenge to subject matter jurisdiction. Regardless, the

plaintiffs’ ownership claim derives from a different contract—the Supplemental Agreement

executed by their parents in connection with the division of property in their divorce. The

Supplemental Agreement’s failure to expressly reference the 1966 Masters is apparently what

causes the plaintiffs to classify the tapes as undisclosed assets that should have been distributed as

part of the Supplemental Agreement. Although the plaintiffs are not litigating to enforce that

contract per se, the inescapable conclusion is that the validity of the plaintiffs’ ownership claim

will depend upon the complex interplay between the terms of the Supplemental Agreement and

the applicable states’ laws of divorce and inheritance—state law issues well outside the purview

of the Copyright Act. See Cambridge Literary Props., 510 F.3d at 81 (co-ownership claims do not

“arise under” the Copyright Act where the claims “may be determined by the terms of a contract




 Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 17 of 21 PageID #: 1304
                                                                                                   18


governed by state law or through other ownership interests governed by state law” (emphasis

added)).

          Regarding the term “publication,” the Complaint alleges that, when Snoddy filed

documents pertaining to the GJ Sings Masters in the Louisiana Court, he alleged that the ten

masters “had not been distributed or sold commercially,” but, when World-Wide registered the

copyright in GJ Sings Hank Williams and other great country hits, it asserted in the registration

that the work had been “published” on April 25, 1983. (Doc. No. 1 ¶¶ 57, 58.) The Complaint itself

does not take a side on this issue or explain why it matters to the plaintiffs’ ownership claim.

Again, the plaintiffs do not bring a claim for copyright infringement. There are no other allegations

regarding publication of the Masters in the Complaint. The plaintiffs now argue that the term

“publication” “is statutorily defined in copyright law and has implications beyond ownership”

(Doc. No. 96, at 8), but they do not explain its implications for their ownership claim or why the

court would be called upon to construe the term “publication.” They posit that “an author may

terminate a transfer of his copyright interest in a sound recording” (Doc. No. 96, at 9), but they do

not allege that George Jones did so in this case or explain how, if he had, that would affect their

claims.

          In sum, the plaintiffs’ arguments in response to the Motion to Dismiss do not correlate with

the actual claims in the Complaint. In the Complaint, as set forth above, the plaintiffs seek a

declaration as to the ownership of the Masters and GJ Sings Masters—and, more specifically, a

declaration that the State Court lacked jurisdiction to order that Snoddy and Gilbreth shared equal

joint ownership of them and that the 1966 Masters and that the Masters instead “constitute

community property of the marital estate.” (Doc. No. 1 ¶ 70(A).)




 Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 18 of 21 PageID #: 1305
                                                                                                     19


        The court construes the Complaint as seeking a declaratory judgment that the plaintiffs

own a one-half interest in the Masters, as tangible personal property, and a one-half interest in the

copyrights of the sound recordings captured on the Masters. Because the plaintiffs cannot identify

a coercive action the defendants could have brought against them that would arise under the

Copyright Act, their claim for declaratory judgment does not “arise under” the Copyright Act for

purposes of 28 U.S.C. § 1338(a).

        C.      Whether the Conversion Claim Arises Under the Copyright Act

        Count Three of the Complaint, for “conversion,” inescapably pertains to ownership: it

relies on allegations that Snoddy, World-Wide, and Maddox “knowingly and willfully gained

control over and purportedly obtained copyright ownership in and to the Masters and GJ Sings

Masters authored or co-authored by George Jones, one-half of the economic value and benefits [of

which] were inherited by Bryan and Jeffery upon the death of their mother.” (Doc. No. 1 ¶ 81.) It

further asserts that, although World-Wide registered a sound-recording copyright for the GJ Sings

Masters, it did so without a written agreement with George Jones, as a result of which the Masters

and GJ Sings Masters “were not lawfully conveyed to Snoddy, Gilbreth, or World-Wide.” (Id. ¶

84.)

        Again, the Complaint appears to conflate the concepts of ownership/possession of the

Masters as physical objects and the Masters as the embodiment of sound recordings entitled to

copyright protection. Insofar as the claim for conversion pertains to the Masters as tangible

property, the claim clearly falls under state law, not copyright law. See, e.g., Lankford v. City of

Hendersonville, No. M2016-02041-COA-R3-CV, 2018 WL 1559971, at *9 (Tenn. Ct. App. Mar.

29, 2018) (“Conversion is the appropriation of tangible property to a party’s own use in exclusion

or defiance of the owner’s rights. Conversion is an intentional tort . . . .” (citation omitted)).




 Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 19 of 21 PageID #: 1306
                                                                                                   20


       To the extent the plaintiffs are claiming conversion of their interest in the sound recordings

captured on the Masters, the defendants assert, in a footnote, that Tennessee does not recognize a

cause of action for conversion of intellectual property, as a result of which the conversion claim

fails as a matter of law. (See Doc. No. 75, at 9–10 n.2 (citing Wachter, Inc. v. Cabling Innovations,

LLC, 387 F. Supp. 3d 830, 848 (M.D. Tenn. 2019)).) The plaintiffs respond that they are not

asserting a claim for conversion of intellectual property—which would seem to be a concession

that the claim does not arise under the Copyright Act. They characterize the claim as asserting that

the defendants “took control over the masters at issue, claimed to own them when they did not,

and converted Plaintiffs’ one-half interest in economic value and benefits and to the Masters and

GJ Sings Masters.” (Doc. No. 96, at 10.) Although the Complaint itself refers to conversion of the

“copyright ownership” (Doc. No. 1 ¶ 81), the Response to the Motion to Dismiss appears to

confirm that the conversion claim was intended to pertain to ownership of the Masters as physical,

tangible property. In either event, this claim would not arise under the Copyright Act. 7 As a result,

it likewise does not fall within the scope of 28 U.S.C. § 1338(a).




       7
          Courts have held that claims originally characterized as state law claims, such as claims
for conversion, unjust enrichment, misappropriation, and so forth, that seek to “vindicate rights
that are not qualitatively different” from the rights afforded to copyright owners, including the
rights to copy and distribute, are preempted by the Copyright Act. Poet Theatricals Marine, LLC
v. Celebrity Cruises, Inc., No. 20-24619-CIV, 2021 WL 299824, at *5 (S.D. Fla. Jan. 28, 2021);
see also OpenRisk, LLC, v. Microstrategy Servs. Corp., 876 F.3d 518, 524 (4th Cir. 2017)
(“[W]hen a conversion claim . . . rests on an allegation of wrongful copying and distribution of
intellectual property, it is ‘equivalent’ to a copyright infringement claim and thus preempted[.]”).
When a state law claim is thus preempted, a federal court may recharacterize it as a copyright
claim arising under the Copyright Act, even if it is originally asserted as a claim under state law.
But preemption is the opposite of what is happening in this case. Here, the plaintiffs are asserting
a claim for conversion and attempting to characterize it as arising under the copyright laws, but
they have not actually alleged facts suggesting a violation of the rights protected by the Copyright
Act, such as copying and distribution. Instead, they simply claim that that the defendants have
wrongfully exercised dominion over the Masters.



 Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 20 of 21 PageID #: 1307
                                                                                           21


IV.    CONCLUSION

       For the reasons set forth herein, the defendants’ Motion to Dismiss for lack of subject

matter jurisdiction will be granted. The court does not reach the question of venue.

       An appropriate Order is filed herewith.




                                             ALETA A. TRAUGER
                                             United States District Judge




 Case 3:20-cv-00920 Document 142 Filed 04/21/21 Page 21 of 21 PageID #: 1308
